Citation Nr: 1214567	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  06-02 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a right thigh contusion. 

5.  Entitlement to service connection for a left foot disorder. 

6.  Entitlement to service connection for a right wrist disorder. 

7.  Entitlement to service connection for a throat disorder, also claimed as reflux. 

8.  Entitlement to service connection for muscle stiffness in the joints and back. 

9.  Entitlement to service connection for low back strain. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from March 2005 and September 2006 rating decisions of the Waco, Texas, VA Regional Office (RO). 

The Veteran was afforded a personal hearing before a hearing officer at the RO in April 2006.  The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in June 2009.  A transcript of each of the hearings has been associated with the claims file.

In December 2009, the Board remanded the Veteran's claims.  In an October 2011 rating decision, the RO granted the Veteran entitlement to service connection for an acquired psychiatric disorder, assigning a 100 percent disability rating, effective March 31, 2004.  Because that decision represents a full grant of benefits sought, that matter is no longer in appellate status and it will be discussed no further.
However, the RO continued the previous denial of the Veteran's service connection claims currently on appeal in an October 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate review.

The issue of entitlement to service connection for a left ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence does not support a finding that the Veteran is currently diagnosed with a right ear hearing loss disability, tinnitus, right thigh contusion, or left foot disorder that is etiologically related to or due to his active military service.

2.  The competent and probative evidence of record indicates the Veteran's muscle stiffness in the joints and back is due to a diagnosable disorder and as such, is not due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness.

3.  The competent and probative evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed throat disorder, right wrist disorder, muscle stiffness in the joints and back, and low back strain and his military service.  


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A right thigh contusion was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  A left foot disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  A right wrist disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

6.  A throat disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

7.  Muscle stiffness in the joints and back was not incurred in or aggravated by active service and is not presumed due to an undiagnosed illness as a result of service in the Southwest Asia Theater of operations during the Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011).

8.  A low back strain was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a right ear hearing loss disability, tinnitus, a right thigh contusion, a left foot disorder, a throat disorder, a right wrist disorder, muscle stiffness in the joints and back, and a low back strain.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.


Stegall concerns

As alluded to above, in December 2009, the Board remanded these claims and, with respect to the claims adjudicated herein, ordered the agency of original jurisdiction (AOJ) to provide the Veteran with notice of the provisions of 38 C.F.R. § 3.317; attempt to obtain any relevant records in association with an award of workman's disability compensation; and afford the Veteran VA examinations for his bilateral hearing loss disability, tinnitus, right thigh contusion, left foot disorder, right wrist disorder, throat disorder, muscle stiffness of the joints and back, and low back strain and associate a report of the examinations with his claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the RO provided the Veteran notice of the provisions of 38 C.F.R. § 3.317 and also requested that he identify whether he received workman's compensation for the issues adjudicated herein via an April 2010 letter.  Additionally, the Veteran was afforded a VA audiological examination for his claimed bilateral hearing loss disability and tinnitus in August 2010.  He was also afforded VA examinations for his right thigh contusion, left foot disorder, right wrist disorder, throat disorder, muscle stiffness of the joints and back, and low back strain in July 2010.  Reports of the examinations were associated with his claims folder.  The Veteran's claims were readjudicated via the October 2011 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by letters mailed in May 2004 and February 2006, and notice with respect to the effective-date element of the claim, by a letter mailed in March 2006.  Although the March 2006 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the Veteran's muscle stiffness of the joints and back and low back strain claims, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated these claims in November 2007, February 2008, April 2009, and October 2011 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate the claims decided herein.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and postservice VA treatment records.  

The Veteran was afforded VA examinations in July and August 2010.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board notes that an April 2005 Report of Contact notes that the Veteran is receiving workman's disability compensation.  The Board further observes that the associated medical records are not in the claims folder.  As such, pursuant to the December 2009 Board remand, the RO contacted the Veteran via an April 2010 letter and requested that he identify whether he received workman's compensation for his bilateral hearing loss, tinnitus, right thigh contusion, left foot disorder, right wrist disorder, throat disorder, muscle stiffness in the joints and back, or low back strain.  The Board observes that the Veteran has not provided a response to the April 2010 letter with respect to whether he receives workman's compensation for these disabilities. 

Although the absence of workman's compensation medical records is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records because the Veteran had an obligation to assist VA in the development of his bilateral hearing loss disability, tinnitus, left foot disorder, right wrist disorder, muscle stiffness in the joints and back, throat disorder, and low back strain by identifying whether he receives workman's compensation for these disabilities.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim].  The Board's decision to not remand the appeal for a second time to obtain these records is supported by the fact that it appears that the RO made a sufficient attempt to obtain the workman's compensation medical records.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He was afforded a personal hearing in June 2009.

Accordingly, the Board will proceed to a decision.


Service connection for right ear hearing loss disability, tinnitus,
 right thigh contusion, and left foot disorder

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including sensorineural hearing loss disability, ulcers, and arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011). 

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is claiming entitlement to service connection for a right ear hearing loss disability, tinnitus, right thigh contusion, and a left foot disorder, which he contends is due to his military service.  See, e.g., the Veteran's notice of disagreement dated January 2007.  As noted previously, the claim for service connection for left ear hearing disability is addressed in the Remand below.  

To reiterate, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with a right ear hearing loss disability, right thigh contusion, or left foot disorder.  

With respect to the Veteran's claimed right ear hearing loss disability, the August 2010 VA examination report indicates puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
5

Speech discrimination score at that time was 96 percent in the right ear.  The VA examiner reported that the puretone audiometry in the Veteran's right ear was normal.  As such, she declined to diagnose the Veteran with a right ear hearing loss disability.  Her rationale was based on audiological testing of the Veteran's ears. 

The August 2010 VA audiological examination appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].

As discussed above, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  The competent medical evidence of record, to include the August 2010 VA examination report, therefore does not demonstrate that these criteria have been met with respect to the Veteran's claimed right ear hearing loss disability.  The August 2010 VA examination report does not include threshold findings (from 500 - 4000 Hertz) exceeding 40 dB in the right ear and the Veteran's puretone thresholds did not average 26 dB or more over any three frequencies (from 500 - 4000 Hertz).  Likewise, speech recognition scores were not less than 94 percent in the examination.  Based on these findings, the Board concludes that the medical evidence of record does not demonstrate that the Veteran has a current right ear hearing loss disability for VA rating purposes.   
  
The Board recognizes that the Veteran has complained of hearing loss.  See, e.g., the Veteran's notice of disagreement dated in January 2007.  Furthermore, his audiometric findings suggest that he has some hearing impairment in his right ear.  However, the level of his hearing impairment does not satisfy the regulation criteria for establishing a right ear hearing loss disability for VA purposes at any time during the course of the appeal.  

With regard to the Veteran's claimed tinnitus disability, the Board notes that the Veteran is competent to report experiencing ringing in his ears at various times since service.  However, with regard to whether these symptoms are manifestations of a chronically disabling tinnitus, the Board finds that his contentions are outweighed by the clinical evidence of record which supports a finding that the Veteran does not suffer from a chronic tinnitus disability.  In this regard, the Board observes that the Veteran was evaluated for this disability during the August 2010 VA audiological examination.  Crucially, after examination of the Veteran and consideration of his complaints which included ringing in the ears, the VA examiner declined to diagnose the Veteran with a tinnitus disability.  Despite the Veteran's complaints, the examiner specifically reported that the Veteran's "rare, brief ringing episodes in the ears he describes are considered normal auditory function, and are not likely due to acoustic trauma in service because there is no evidence of permanent nerve hearing loss."  

As mentioned above, the August 2010 VA audiological examination appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom, supra.  In as much as the opinion was rendered by a heath care provider trained in rendering etiologically opinions who examined the Veteran and considered his history regarding ringing in the ears, the Board finds that the August 2010 VA audiological examination to be of greater probative value than the Veteran's self-report of ringing in his ears.  Accordingly, the Board finds that the preponderance of the evidence of record indicates that the Veteran does not suffer from a chronic tinnitus disability.

Moreover, as to the Veteran's right thigh contusion, left foot disorder, and right wrist disorder, the Board notes that the Veteran was afforded a VA examination for these claimed disabilities in July 2010.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with a right thigh or left foot disability.  He specifically noted that the Veteran's right thigh contusion resolved and no residual disability was identified.  He also reported that the Veteran had a normal variant low arch, and claimed that he will have walked 10 miles to and from the VA examination.  The examiner therefore opined that no residual left foot disability was identified.    

The July 2010 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom, supra.    

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including hearing loss and pain in his right thigh and left foot), has presented no clinical evidence of a diagnosis of a right ear hearing loss, right thigh, or left foot disability.   The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to a right ear hearing loss, left foot, or right thigh disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a diagnosis of a right ear hearing loss, left foot, and right thigh disability to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a current right ear hearing loss, left foot, and right thigh disability.

The Veteran has been accorded ample opportunity to present competent evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

The Board has not ignored or dismissed the Veteran's service treatment records which document treatment for a right thigh contusion in September 1992.  The Board recognizes the Court's decision in McClain v. Nicholson, 21 Vet. App. 319 (2007) [holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection where the record otherwise supports it, even where the most recent diagnosis is negative].  However, the Board observes that the July 2010 VA examination revealed essentially normal findings with respect to the Veteran's claimed right thigh disability.  Furthermore, the Board observes that, in this case the claimed disability, that is a right thigh contusion resulting from military service, has not been noted at any time during the pendency of this claim, which dates to January 2006 when the Veteran filed his claim for compensation for a right thigh disability. 

Because the competent evidence of record does not substantiate a current diagnosis of a right ear hearing loss disability, right thigh contusion, or left foot disorder, the first Hickson element is not met, and service connection is not warranted on that basis for these claims.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a right ear hearing loss disability, tinnitus, right thigh contusion, and left foot disorder.  The benefits sought on appeal are accordingly denied.


Service connection for right wrist disorder, throat disorder, muscle stiffness of joints and back, and low back strain

The law and regulations generally pertaining to service connection claims have been set forth above and will not be repeated.

Service connection may be granted to any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asian Theater of operations during the Persian Gulf War. 

In this case, the Veteran's DD Form 214 reflects service in the Southwest theater of operations during the Persian Gulf War and that his military occupational specialty (MOS) was cannon crewmember.  His awards and decorations include a Southwest Asia Service Medal w/3 Bronze Service Stars, and he testified to having served with the 2nd Armored Cavalry Regiment.

There are three types of "qualifying chronic disabilities" for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4). 

An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(c). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).
 
In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

The Veteran is claiming entitlement to service connection for a right wrist disorder, a throat disorder, muscle stiffness of the joints and back, and a low back strain, which he contends is due to his military service.  See, e.g., the Veteran's claim for VA benefits dated in March 2004 and November 2006.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran is currently diagnosed with a throat disorder (gastritis), a right wrist disorder, and a low back strain.  See the July 2010 VA examination report.  Hickson element (1) is therefore satisfied as to these claims.  

With respect to the Veteran's muscle stiffness in the joints and back claim, he contends that he has joint and muscle pain due to undiagnosed illness incurred in Southwest Asia.  However, as evidenced by the July 2010 VA examination, the Veteran's orthopedic complaints stem from a diagnosable disorder, namely generalized osteoarthritis.  As this disorder has been diagnosed, the Board concludes that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See 38 C.F.R. § 3.317 (2011).  However, the Board will consider the Veteran's claim on a direct basis.  As the competent and probative evidence of record indicates a current diagnosis of generalized osteoarthritis, Hickson element (1) is satisfied as to this claim. 
 
With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records document treatment for upper back pain in September and October 1990.  He was diagnosed with a muscle strain at that time.  His service treatment records, to include the September 1992 separation examination, are absent any complaints of or treatment for a right wrist disorder or a throat disorder.

The Board adds that the Veteran testified at the June 2009 Board hearing that he injured his right wrist in service from doing pushups.  See the June 2009 Board hearing transcript, page 19.  He also testified that he developed his throat condition, namely acid reflux, from waking up early and from eating and drinking.  Id. at pgs. 17-18.  

The Board notes that although the Veteran's available service treatment records do not document any occurrence of or treatment for a right wrist injury or acid reflux, the Veteran is competent to attest to experiencing an injury to his right wrist as well as having acid reflux.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).    Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of an in-service right wrist injury and acid reflux.  There is nothing in the claims folder to suggest that the Veteran did not sustain the injuries as described during his Board hearing.  Accordingly, evidence of an in-service injury is arguably met, and Hickson element (2) is satisfied as to the Veteran's throat disorder, right wrist disorder, muscle stiffness in the joints and back, and low back strain claims.

The record does not reflect medical evidence showing any manifestations of arthritis of the right wrist, joints, or back or ulcers during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of any of these disabilities until December 1998 (more than 5 years after his separation from active service).  Accordingly, service connection is not warranted for a right wrist disorder, a throat disorder, muscle stiffness of the joints and back manifested as generalized osteoarthritis, or a low back strain on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309(a). 

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current throat disorder, right wrist disorder, muscle stiffness of the joints and back, and low back strain are not related to his military service.

Specifically, the Veteran was afforded a VA examination in July 2010.  In addition to the results of a current examination, the VA examiner considered the Veteran's history of getting acid in his throat, especially when eating spicy food or drinking soda.  He also considered the Veteran's history of right wrist problems, including the Veteran's reported in-service injury and his inability to lift objects over 20 pounds.  Moreover, the Veteran reported a history of muscle stiffness in his joints and back to his military service and injury to his back from in-service training and playing sports.  After examination of the Veteran and consideration of his complaints and medical history, the VA examiner concluded that the Veteran's "lumbar sprain/strain is less likely as not (less than 50/50 probability) caused by or a result of military service."  The examiner's rationale for his conclusion was based on his finding that the Veteran's symptoms, including low back pain, are brought on by advancing age, diet, obesity, smoking, alcohol, normal everyday wear and tear, genetics, and activity levels both very active and sedentary.  He further noted that "most people over the age of 40 have X-ray evidence of spine disease, even though they may be asymptomatic.  It is a normal disease of life.  Additionally, aside from a couple of visits for pulled muscles or mild one time strains, I was unable to identify any significant injury that would initiate an untoward cascade of degenerative events."  

With regard to the Veteran's throat disorder, the VA examiner concluded that the Veteran's throat disorder/gastroesophageal reflux disease/gastritis is "less likely as not (less than 50/50 probability) caused by or a result of military service.  The examiner's rationale for his conclusion was based on his finding that the Veteran has a "long history" of alcohol consumption which can worsen gastritis and reflux.  He also noted that the Veteran takes medication which can cause gastritis, but is not a factor in causing reflux.  He further reported that alcohol can relax the gastroesophageal juncture, which exacerbates reflux.  

With respect to the Veteran's right wrist disorder, the VA examiner concluded that the Veteran's right wrist disorder is "not caused by or a result of military service."  The examiner's rationale for his conclusion was based on examination of the Veteran and review of the Veteran's claims folder, as well as his report that the Veteran was unable to identify any specific time or place or situation where his wrist was injured.  

Finally, with regard to the Veteran's muscle stiffness of the joints and back, which was diagnosed as generalized osteoarthritis, the examiner concluded that the disability "is not caused by or a result of military service."  The examiner's rationale for his conclusion was based on examination of the Veteran and consideration of his medical history, as well as his finding that "[the Veteran] has a long history of unhealthy behavior which can certainly cause premature aging, muscle stiffness, joint pains, and an overall feeling of malaise."          

The July 2010 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the July 2010 VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of a right wrist disorder, throat disorder, muscle stiffness of the joints and back, or low back strain for several years after service.  Further, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and his report of injuries to his wrist and back as well as his reflux and joint pain and determined that his military service did not cause these disabilities.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinions.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including pain in his right wrist, throat, joints, and back), has presented no probative clinical evidence of a nexus between his right wrist disorder, throat disorder, low back strain, or muscle stiffness in the joints and back and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed disabilities to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current right wrist disorder, throat disorder, muscle stiffness of the joints and back manifested as osteoarthritis, or low back strain.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his right wrist disorder, throat disorder, muscle stiffness of the joints and back, and low back strain and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a right wrist disorder, a throat disorder, muscle stiffness of the joints and back, and a low back disability continually since service.  However, the first postservice evidence of complaint of, or treatment for, back pain was in a December 1998 VA evaluation, for a throat disorder in a June 2005 VA evaluation, for a right wrist disorder in November 2006, and for muscle stiffness in joints and back when he filed his claim for VA benefits for these disabilities in November 2006 and March 2004, respectively.  Additionally, the Board observes that the Veteran reported the onset of his throat disorder as 2000 during the August 2010 VA examination.  Further, he reported "back pain off/on since 1999" during an April 2007 VA evaluation.  The onset of these disabilities was more than 5 years after the Veteran left service in November 1992.  

While the Veteran is competent to report pain in his right wrist, throat, joints, and back over the years since service, the Board notes that a neither right wrist disorder, a throat disorder, muscle stiffness of the joints and back, nor a low back disability was reported at the time of his service discharge.  The Board finds that his current statements regarding a continuity of a right wrist disorder, throat disorder, muscle stiffness of the joints and back manifested as osteoarthritis, and a low back disability since service are not credible.  His September 1992 separation examination from service, July 2010 VA examination, and his reports during VA evaluations of throat disorder and back pain occurring many years after separation from service contradict any current assertion that his current right wrist disorder, throat disorder, muscle stiffness of the joints and back manifested as osteoarthritis, and low back disability were manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for these disabilities for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claims fail on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a right wrist disorder, a throat disorder, muscle stiffness in the joints and back manifested as generalized osteoarthritis, and a low back strain.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for a right thigh contusion is denied. 

Entitlement to service connection for a left foot disorder is denied. 

Entitlement to service connection for a right wrist disorder is denied. 

Entitlement to service connection for a throat disorder, also claimed as reflux is denied. 

Entitlement to service connection for muscle stiffness in the joints and back is denied. 

Entitlement to service connection for low back strain is denied. 








REMAND

Service connection for a left ear hearing loss disability

The Board remanded this claim in December 2009 for the RO to schedule the Veteran for a VA audiological examination in order to determine whether his left ear hearing loss disability is related to his military service.  

The Veteran was afforded a VA audiological examination in August 2010.  The examination report indicates puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
5
10
15
10
10

Speech discrimination score at that time was 94 percent in the left ear.  The VA examiner reported that the puretone audiometry in the Veteran's left ear was normal.  As such, she declined to diagnose the Veteran with a left ear hearing loss disability.  Her rationale was based on audiological testing of the Veteran's ears.  Because no left ear hearing loss disability was diagnosed, the VA examiner concluded that the Veteran's hearing loss is not caused by or a result of military service, to include noise exposure. 

As discussed above, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  The August 2010 VA examination report, therefore does not demonstrate that these criteria have been met with respect to the Veteran's left ear hearing loss disability.  The August 2010 VA examination report does not include threshold findings (from 500 - 4000 Hertz) exceeding 40 dB in the left ear and the Veteran's puretone thresholds did not average 26 dB or more over any three frequencies (from 500 - 4000 Hertz).  Likewise, speech recognition score was not less than 94 percent in the examination.  Based on these findings, the Board concludes that the August 2010 VA examination report does not demonstrate a finding of a left ear hearing loss disability for VA rating purposes.

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  However, to be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this case, although a left ear hearing loss disability was not rendered during the August 2010 VA examination, the Board observes that the presence of a left ear hearing loss disability has been noted during the appeals period.  Specifically, on VA audiology assessment in July 2006, a history of hearing loss since service was noted with a gradual progression since that time.  The assessment was normal hearing, bilaterally, and while word recognition skills were noted to be excellent at conversational intensity levels, test results included a finding of discrimination ability of 92 percent in the left ear.  Based on the finding of discrimination ability of 92 percent in the left ear, the July 2006 VA audiology evaluation indicates a diagnosis of a left ear hearing loss disability for VA rating purposes.  See 38 C.F.R. § 3.385.

There is no medical opinion of record which suggests a relationship between the Veteran's left ear hearing loss disability shown on examination in July 2006 and his military service.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's previously diagnosed left ear hearing loss disability is related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the Veteran to undergo a VA audiological examination.  The entire claims folder must be made available to the examiner prior to the examination.  

After examination of the Veteran and review of the record, and accepting the Veteran's reports of noise exposure, the examiner is requested to provide an opinion, with complete rationale, as to the following:

a.  Whether the Veteran currently suffers from a left ear hearing loss disability;

b.  Whether it is at least as likely as not (50 percent probability or higher) that any current left ear hearing loss disability is causally related to service or any incident of service, including exposure to noise during the Veteran's period of active service; and   

c.  Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's previously identified left ear hearing loss disability rendered in July 2006 is causally related to service or any incident of service, including exposure to noise during the Veteran's period of active service.  

The examiner should indicate in his/her report that the claims folder was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examination must include appropriate audiological testing.   A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


